Title: Council of War, 16 October 1776
From: Council of War
To: 



[16 October 1776]

At a Council of War held at the Quarters of General Lee 16th Oct. 1776.
Present. His Excelly General Washington[,] Major Generals Lee[,] Puttnam[,] Heath[,] Spencer[,] Sullivan[,] Brigadi[e]r Generals Ld Stirling[,] Mifflin[,] McDougal[,] Parsons[,] Nixon[,] Wadsworth[,] Scott[,] Fellows[,] Clinton[,] Lincoln[,] Colo. Knox, Commandr of Artilly.
The General read sundry Letters from the Convention & particular Members &c. of the Turbulence of the disaffected in the upper Parts of this State—and also sundry Accounts of Deserters shewing the Enemy’s Intentions to surround us.
After much Consideration & Debate the following Question was stated—Whether it having appeared that the Obstructions in the North River have proved insufficient & that the Enemy’s whole Force is now in our Rear at Frog Point, it is now deemed possible in our present Situation to prevent the Enemy cutting off the Communication with the Country & compelling us to fight them at all Disadvantages or surrender Prisoners at Discretion.
Agreed with but one dissenting Voice, viz. Genl Clinton that it is not possible to prevent the Communication & that one of the Consequences mentioned in the Question must certainly follow.
Agreed that Fort Washington be retained as long as possible.
